Citation Nr: 0819471	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-22 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for VA Dependency 
and Indemnity Compensation (DIC) benefits.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied entitlement to 
accrued benefits because the appellant did not have basic 
eligibility for VA death benefits.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's father had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, which is recognizable as service in the Armed 
Forces of the United States; the documents submitted by the 
appellant show no such service, and there is no indication 
that any such evidence exists.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA DIC benefits, 
based upon qualifying service by the appellant's late father, 
have not been met.  38 U.S.C.A. §§ 101, 107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims entitlement to VA DIC benefits based on 
her father's death during, and as a result of, alleged 
service as a member of the U.S. Armed Forces in the Far East 
(USAFFE) in 1942.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  See 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a claimant as defined in VA 
statute and regulation.  
A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. 
Brown, 6 Vet. App. 196, 198 (1994).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)  

Only service department records can establish if and when a 
person performed qualifying active service.  Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997).  The service 
department's findings are binding and conclusive upon VA.  VA 
does not have the authority to alter the findings of the 
service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Thus, if the United States service department does 
not verify the claimed service, the applicant's only recourse 
lies within the relevant service department, not with VA.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  In short, 
under 38 C.F.R. § 3.203, a claimant is not eligible for VA 
benefits based upon Philippine service unless a United States 
service department documents or certifies their service.  Id. 
at 748.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate U.S. service department under the following 
conditions:  (1) the evidence is a document issued by the 
United States service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

The claims file includes a copy of a certificate indicating 
that the appellant's father died "in the Service of his 
Country in the Pacific Area, [redacted] June 1942."  The certificate 
contains the signature of Harry Truman.  

In February 2005, the RO attempted to verify the claimed 
service of the appellant's father with the National Personnel 
Records Center (NPRC).  In a March 2005 response, received at 
the RO in April 2005, the NPRC indicated that the appellant's 
father had no service as a member of the Philippine 
Commonwealth Army including the recognized guerrillas, in the 
service of the United States Armed Forces.  

In light of the NPRC's findings, the appellant's claim must 
be denied.  Based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant (or the 
appellant's mother prior to her death) constitutes valid 
evidence of service, because none of those documents were 
issued by a United States military service department.  The 
appellant's father had no qualifying service in the United 
States Armed Forces, and as such, he is not a "veteran" for 
VA benefits purposes.  

Based upon the foregoing, the appellant is not eligible for 
DIC benefits under the laws administered by VA.  As the law 
and not the evidence of record is dispositive in this case, 
the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

The regulations governing VA's duties to notify and assist 
claimants are not applicable to the present claim, as it is a 
question of law whether the appellant's father's service 
qualifies as active service for VA benefits.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  As 
explained above, there is no legal basis to grant the present 
claim.  

That notwithstanding, the RO sent letters to the appellant in 
February 2007 and October 2007 that explained what types of 
documents to submit that could be used verify the alleged 
service of the appellant's father.  The appellant did not 
respond to that request.  


ORDER

Basic eligibility for VA death benefits is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


